Citation Nr: 1400211	
Decision Date: 01/06/14    Archive Date: 01/23/14

DOCKET NO.  10-18 744	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio


THE ISSUES

1.  Entitlement to service connection for peripheral neuropathy of the lower extremities, including secondary to service-connected thoracic spine disability.  

2.  Entitlement to service connection for bilateral foot disability, including secondary to service-connected thoracic spine disability.  

3.  Entitlement to an increase in the 30 percent evaluation currently assigned for residuals of anterior compression fractures of T10-11 with anterior wedging of T6 through T9.  

REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Christopher Maynard, Counsel

INTRODUCTION

The Veteran had active service from January 1979 to January 1982.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2008 decision by the RO which denied, in part, the benefits sought on appeal.  

In a letters received in September 2008 and April 2009, the Veteran indicated that he wished to withdraw his appeal of the claims of service connection for diabetes, a respiratory disorder, including bronchitis and sleep apnea, claimed as due to asbestos exposure and a disability manifested by increased white blood count, all of which were denied by the RO in August 2008.  Accordingly, these issues will not be addressed in this decision.  

The issue of service connection for a lumbar spine disability has been reasonably raised by the evidence of record and has not been developed for appellate review.  The Board finds that the claim for a lumbar spine disability is inextricably intertwined with the issues currently on appeal and is referred to the RO/AMC for appropriate development.  Further discussion of this matter will be addressed in the remand below.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if further action is required.  


REMAND

Although further delay is regrettable, the Board finds that additional development must be undertaken prior to appellate review.  

The Veteran contends that he injured his back during a training exercise repelling down a rope from a helicopter, and believes that his injuries were not limited solely to his service-connected thoracic spine, but also involved his lumbar spine.  The Veteran asserted that he has had chronic mid- and low back pain and neurological symptoms in both feet ever since the injury.  The Veteran argued that while a VA examiner related his current peripheral neuropathy of the lower extremities to diabetes, he has never been treated for or diagnosed with diabetes by VA or any private doctor.  Further, the Veteran argues that while he reported low back pain and neurological symptoms in his feet since service, the RO has never considered whether he has a lumbar spine disability related to the training accident or whether his current lumbar spine disability was due to or caused by his service-connected thoracic spine disability.  

Historically, the service treatment records (STRs) showed that the Veteran suffered a back injury during a training exercise repelling some 70 feet from a helicopter in July 1981.  The STRs indicated that the Veteran landed on his feet, fell onto his right buttock and rolled onto his back.  He was hospitalized for 16 days with severe pain over the mid-thoracic area on the left in the upper lumbar region.  X-ray studies revealed anterior compression fracture of T10-11.  A report in October 1981, showed no spinal deformities or tenderness, and neurological examination of the lumbar spine was intact.  There was no motor or sensory deficits and deep tendon reflexes were normal, and the Veteran was found fit for full duty.  On his separation examination in January 1982, the Veteran reported persistent back pain, but denied any foot trouble or neuritis.  

Post service records showed that the Veteran complained of chronic pain in his mid- and upper lower back area and occasionally in his feet.  When examined by VA in July 1985, the Veteran report occasional numbness in the balls of his feet on prolonged standing.  However, no neurological deficits were noted on examination.  The evidence showed that the Veteran was involved in an automobile accident in September 1987, and that he reported increased pain in his thoracic spine and low back pain radiating down his right leg.  X-ray studies of the lumbar spine at that time were normal.  The diagnoses included sciatic neuropathy of the right lower extremity since the motor vehicle accident.  The examiner commented that full nature of the Veteran's neurological symptoms would only be determined by future examinations.  

VA x-ray studies of the lumbar spine in February 1991 were normal.  VA MRI studies in May 2003 revealed degenerative disc disease at T11-12 with disc bulging and a small disc protrusion at T12-L1, and moderate broad-based diffuse disc protrusion at L5-S1 without significant central stenosis.  A VA MRI in September 2005 showed additional disc protrusion at L2-3, and an MRI in July 2007 showed an associated annular tear with central disc protrusion at L5-S1 with moderate bilateral facet arthrosis at L3-4, L4-5 and L5-S1.  A VA EMG study in May 2007 was consistent with early active peripheral neuropathy.  The radiologist commented that bilateral mild chronic active S1 radiculopathies were considered less likely.  A VA outpatient note in July 2007, indicated that the Veteran's normal HbA1c diabetes as a cause of the Veteran's polyneuropathy was unlikely.  Other possible causes for his polyneuropathy included inflammatory and autoimmune disorders, and possibly hereditary disorders of polyneuropathy.  The physician opined that the Veteran's low back pain was probably not due to any significant disc herniation, though there was evidence of multilevel facet arthrosis.  

In this case, the Veteran was last examined by VA in October 2008, more than five years ago.  Although the examiner opined that the Veteran's peripheral neuropathy of the feet was most likely due to diabetes, that opinion is inconsistent with the July 2007 VA medical opinion and laboratory studies that showed no evidence of diabetes.  Given the conflicting medical opinions, the Board finds that a more contemporary VA examination is necessary.  

Where a medical examination does not contain sufficient detail to decide the claim on appeal, the Board must return the report as inadequate for evaluation purposes.  Hayes v. Brown, 9 Vet. App. 67, 73 (1996); see also, Barr v. Nicholson, 21 Vet. App. 303, 311-12 (2007) (noting that once VA provides an examination to a Veteran, VA has a duty to ensure that the examination is adequate for evaluation purposes).  Generally, a medical opinion should address the appropriate theories of entitlement.  Stefl v. Nicholson, 21 Vet. App. 120, 123-24 (2007).  


Accordingly, the case is REMANDED for the following action:

1.  The AMC should take appropriate steps to obtain all VA and private treatment records for any back or lower extremity problems since 2009 (date of last VA treatment note of record), and associate them with the claims folder.  

2.  The Veteran should be afforded VA orthopedic and neurological examinations to determine the nature and etiology of his current lumbosacral spine disability and neurological symptoms of the lower extremities and feet, and the current severity of his service-connected thoracic spine disability.  The claims folder and a copy of this remand should be made available to the examiner for review, and a notation to the effect that this record review took place should be included in the report.  All appropriate testing should be undertaken in connection with this examination.  The orthopedic examiner should provide a response to the following:  

a)  Is it at least as likely as not that the Veteran's current low back disability was manifested in service or is otherwise related to service?  

b)  If not, is it at least as likely as not that any current low back disability is proximately due to, the result of, or aggravated by the service-connected thoracic spine disability?  

c)  Note any limitation of motion in the thoracolumbar spine.  

(d)  Indicate whether the thoracolumbar spine exhibits weakened movement, excess fatigability, or incoordination.  These determinations should be expressed in terms of the degree of additional loss of range of motion.  

(e)  Indicate whether pain could significantly limit functional ability during flare-ups or when the thoracolumbar spine is used repeatedly over a period of time.  These determinations should also be portrayed in terms of the degree of additional range of motion loss.  

The neurological examiner should identify any neurological complaints or findings attributable to the thoracic and lumbosacral spine.  The examiner should provide a written discussion of the degree of any residual weakness or sensory disturbance, and how it impacts on motor function of the affected spine segments.  The neurological examiner should provide a response to the following:  

a)  Does the Veteran have peripheral neuropathy of the lower extremities and/or feet at present?  If so, is it at least as likely as not that any identified neuropathy was manifested in service or is otherwise related to service?  

b)  If not, is it at least as likely as not that any identified neuropathy of the lower extremities and feet is proximately due to, the result of, or aggravated by the service-connected thoracic spine disability?  

c)  Indicate whether the Veteran has recurring attacks of intervertebral disc syndrome referable to the thoracolumbar spine.  If so, indicate the degree of intermittent relief he experiences between those attacks.  

d)  The examiner should note whether any intervertebral disc syndrome that may be present in the thoracolumbar spine results in incapacitating episodes, and indicate the total duration of any episodes for each spinal segment.  

Notes: The term "at least as likely as not" does not mean merely within the realm of medical possibility, but rather that the weight of medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of causation as it is to find against it.  

The term "aggravation" in the above context refers to a permanent worsening of the underlying condition, as contrasted to temporary or intermittent flare-ups of symptomatology which resolve with return to the baseline level of disability.  

The examiner must provide a clear rationale for all opinions, to include a discussion of the facts and medical principles involved.  The examiner should discuss the particulars of this Veteran's medical history and the relevant medical science as applicable to this claim.  If the requested opinions cannot be provided without resort to speculation, the examiner should so state and explain why an opinion cannot be provided without resort to speculation.  

4.  Following completion of the foregoing, the AMC must review the claims file and ensure that all of the foregoing development has been conducted and completed in full.  In particular, the AMC should determine if all medical findings necessary to rate the Veteran's thoracic spine disability have been provided by the examiners and whether they have responded to all questions posed.  If not, the reports must be returned for corrective action.  See 38 C.F.R. § 4.2 (2013).  

5.  After the requested development has been completed, the AMC should readjudicate the claims.  This should include consideration of whether any identified low back disability, peripheral neuropathy of the lower extremities and a foot disorder is proximately due to or the result of, or aggravated by the service-connected thoracic spine disability.  If the benefits sought on appeal remain denied, the Veteran and his representative should be furnished a Supplemental Statement of the Case, and given the opportunity to respond thereto.  

If service-connection for a lumbosacral spine disability is denied, the Veteran and his representative should be so notified and advised of his appellate rights.  

Thereafter, subject to current appellate procedures, the case should be returned to the Board for further appellate consideration, if in order.  The Board intimates no opinion as to the ultimate outcome of this case.  The Veteran need take no action unless otherwise notified.  The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).  




_________________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).  

